Citation Nr: 0804655	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-33 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to August 20, 1997, 
for the grant of service connection for aquagenic pruritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
November 1959.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

A transcript of the veteran's December 2007 Board 
videoconference hearing before the undersigned Veterans Law 
Judge is associated with the claims folder.  


FINDINGS OF FACT

1.  In July 1964, the veteran filed a claim for entitlement 
to service connection for "skin trouble," which was 
diagnosed a tinea versicolor and was granted by rating 
decision dated in December 1964.

2.  The veteran disagreed with the noncompensable rating 
assigned and, in a March 1965 rating decision, a 30 percent 
was awarded, which was confirmed in a January 1970 rating 
decision.  He did not appeal and the January 1970 rating 
decision became final after one year.

3.  On August 20, 1997, the veteran filed a request to have 
his skin condition reviewed. 

4.  In a May 2002 rating decision, service connection was 
granted separately for aquagenic pruritis with a 
noncompensable rating effective August 20, 1997.

5.  In a July 2005 rating decision, the aquagenic pruritis 
disability was combined with the rating for tinea versicolor 
in order to support a total evaluation, and a 100 percent 
rating effective August 20, 1997, was assigned.

6.  The record does not show that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for aquagenic pruritis after January 1970, 
until the veteran filed a claim on August 20, 1997.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
August 20, 1997, for the grant of service connection for 
aquagenic pruritis have not been met.  38 U.S.C.A. §§ 
5101(a), 5103(a), 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.1(p), 3.151, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a grant of 
service connection for aquagenic pruritis from July 27, 1964.  
He argues that the aquagenic pruritis was the basis of his 
initial July 1964 claim for "skin trouble," although it was 
not diagnosed as a condition distinct from tinea versicolor 
until 1998.  He testified as to these assertions at a 
videoconference hearing before the Board in December 2007.

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 2002).  This statutory provision is implemented by a 
regulation which provides that the effective date for 
disability compensation will be the date of receipt of the 
claim or the date the entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (2007).  

The effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown, and finality of prior decisions.  The 
date of entitlement to an award of service connection will be 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2007).  

The effective date of compensation, based on a claim reopened 
with new and material evidence after a final disallowance, 
will be the date of VA receipt of the claim to reopen, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(i); 38 C.F.R. § 3.400(q), (r) (2007).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (2002); 38 C.F.R. § 3.151 (2007).  A claim is a 
formal or informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155 (2007); see also Norris v. West, 12 Vet. App. 
413, 421 (1999) (distinguishing between an original claim and 
a claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization under 
38 C.F.R. § 3.157).

In this case, the veteran filed a claim in July 1964 for 
entitlement to service connection for "skin trouble."  He 
underwent a VA examination and was diagnosed with tinea 
versicolor, which was granted by rating decision dated in 
December 1964.  He filed a notice of disagreement arguing 
that his disability should be rated at 30 percent disabling.  

In March 1965, the RO increased the rating to 30 percent, 
which was considered a full grant of the benefit.  In 1969, 
he underwent a routine examination and the 30 percent rating 
was confirmed in a January 1970 rating decision.  He did not 
appeal and those decisions became final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2007).  

Absent a challenge based on clear and unmistakable error 
(CUE), which is not before the Board at this time, the 
December 1964 rating decision granting service connection for 
tinea versicolor, and the March 1965 and December 1970 rating 
decisions assigning the rating are final.

The threshold issue before the Board is whether the veteran 
intended to file a claim for aquagenic pruritis prior to 
August 20, 1997.  At the December 2007 Board videoconference 
hearing, he conceded that he did not file any claims related 
to his skin disorder from 1970 to 1997.  

In effect, the veteran maintains that service connection for 
aquagenic pruritis should be granted effective to July 27, 
1964, the date that he filed his initial claim for "skin 
trouble."  However, his claim for "skin trouble" was 
clearly diagnosed as the single disability of tinea 
versicolor, which was granted in December 1964.  And, 
although he appealed the rating, which was eventually 
increased, he did not indicate an intent to file a claim for 
anything other than what was diagnosed as tinea versicolor.

The date of receipt of the claim seeking review of his skin 
condition, which ultimately lead to the diagnosis of 
aquagenic pruritis, was in August 1997, more than one year 
after his separation from service in November 1959.  
Accordingly, the applicable law establishes that the 
effective date, generally, shall be no earlier than the date 
of the claim.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400(q), (r) (2007).  As such, the RO established an 
effective date from August 20, 1997, the date of the claim.  

The Board has reviewed the claims file to ascertain whether 
the veteran filed or indicated an intent to file a formal or 
informal claim for benefits prior to August 1997.  There are 
very few pieces of correspondence from the veteran within the 
relevant time frame, and none reflect an intent to file a 
claim.  

In sum, the Board finds that the preponderance of the 
evidence is against an earlier effective date for the grant 
of service connection for aquagenic pruritis prior to August 
20, 1997, and there is no doubt to be resolved.  
Consequently, the benefit sought on appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in July 2004 and April 2005 that fully 
addressed all four notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  He was also asked to submit evidence and/or 
information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an earlier effective 
date as this is the premise of the claim.  It is therefore 
inherent in the claim that he had actual knowledge of the 
effective date element of his claim.  In addition, he was 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal by 
correspondence dated in June 2006.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA treatment records.  The veteran submitted 
additional medical records, physician statements, and lay 
statements, and was provided an opportunity to set forth his 
contentions during the videoconference hearing before the 
undersigned Veterans Law Judge.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  That is, the veteran has had a 
"meaningful opportunity to participate effectively in the 
processing of [the] claim . . . ."  Mayfield v. Nicholson, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that the VCAA has been complied with and no further action is 
necessary.


ORDER

Entitlement to an effective date prior to August 20, 1997, 
for the grant of service connection for aquagenic pruritis is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


